Case: 21-40472     Document: 00516271495         Page: 1     Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 7, 2022
                                  No. 21-40472
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Ramon Reyes Villagran,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:18-CR-134-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jose Ramon Reyes Villagran challenges his convictions for:
   conspiracy to manufacture and distribute five kilograms or more of cocaine,
   intending that it would be imported unlawfully into the United States, in
   violation of 21 U.S.C. § 963; and manufacturing and distributing five


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40472      Document: 00516271495           Page: 2    Date Filed: 04/07/2022




                                     No. 21-40472


   kilograms or more of cocaine, intending that it would be imported unlawfully
   into the United States, in violation of 21 U.S.C. § 959. His only claim,
   however, is raised for the first time on appeal: the district court erred in
   accepting his guilty pleas because there was an inadequate factual basis
   showing that he intended, knew, or had reasonable cause to believe that the
   cocaine would be imported into the United States.
          As Villagran acknowledges, he did not raise this issue in district court.
   Therefore, review is only for plain error. E.g., United States v. Broussard, 669
   F.3d 537, 546 (5th Cir. 2012). Under that standard, he must show a forfeited
   plain error (clear or obvious error, rather than one subject to reasonable
   dispute) that affected his substantial rights. Puckett v. United States, 556 U.S.
   129, 135 (2009). If he makes that showing, we have the discretion to correct
   the reversible plain error, but generally should do so only if it “seriously
   affect[s] the fairness, integrity or public reputation of judicial proceedings”.
   Id.
          Even assuming the court clearly or obviously erred by accepting
   Villagran’s pleas based on the available record supporting the challenged
   element of his offenses, this error does not warrant reversal under plain-error
   review. Because Villagran does not contend he would not have pleaded guilty
   but for the claimed error, he has failed to demonstrate that his substantial
   rights were affected. See United States v. London, 568 F.3d 553, 558, 560 (5th
   Cir. 2009) (holding insufficiency in factual basis did not affect defendant’s
   substantial rights because he “[did] not allege on appeal that he would not
   have entered the guilty plea but for the error”).
          AFFIRMED.




                                          2